Celebrezze, C.J.,
dissenting. In vacating the award of punitive damages, the majority dismisses appellant’s proof of actual damages as “mere conjecture.” It is regrettable that more careful consideration was not given to each item of damage enumerated by appellant in his testimony. I believe that the record does demonstrate sufficient proof of actual bad faith damages to support the jury’s punitive damages award.
Appellant Shimola first stated that as a result of Nationwide’s failure to pay his claim he incurred interest charges on a debt he was unable to pay and suffered the loss of some $400,000 in future profits from the destruction of his business. Although this particular testimony was largely unsubstantiated and speculative, all of appellant’s evidence of damages should not be tarred with the same brush.
Shimola also testified that as a result of Nationwide’s refusal to pay his claim, he did not have the capital to move and renovate one house which he had previously purchased in 1980. Had the house been moved and renovated, Shimola stated, it would have had a value of approximately $35,000. By the time of trial, weather had destroyed the home and its value had been reduced to firewood. This testimony was perfectly acceptable evidence of actual damage relating to the loss in value of his property.
In Bishop v. East Ohio Gas Co. (1944), 143 Ohio St. 541, 546 [28 O.O. 470], this court held that the owner of personal property has sufficient knowledge of its value to be qualified to give an opinion which, though not conclusive, is some evidence of the actual value of that property. In Bishop, the appellant’s business was selling lactic acid cultures. In presenting evidence of damage to that business, the only testimony as to its value came from the appellant, who had alleged in his complaint that the business was worth $25,000. This court, in allowing the jury to consider this evidence in determining damages stated at 546 as follows:
“ Tf a man may testify as to the value of his visible property, he may testify as to the value of his invisible property with equal or even greater propriety, because in the latter case it would be difficult to get any other testimony.’ ”
The principles of Bishop are well-settled and have been followed by the courts of this state. See, e.g., Kohnle v. Carey (1946), 80 Ohio App. 23 [35 O.O. 413]; Employers’ Fire Ins. Co. v. United Parcel Service (1950), 89 Ohio App. 447 [45 O.O. 475]; Layton v. Ferguson Moving & Storage Co. *89(1959), 109 Ohio App. 541 [12 O.O.2d 157]; Combs v. Cincinnati Gas & Elec. Co. (1984), 16 Ohio App. 3d 98.
In the instant case, Shimola testified that a house he had purchased but was unable to move or renovate as a consequence of Nationwide’s tortious conduct had a value of approximately $35,000 before the tort and about twenty dollars after the tort. This was credible evidence as to the diminished value of a specific piece of property owned and in the process of being readied for resale.
Shimola was certainly qualified to testify as to the value of that property. He had a career as a corporate systems analyst, specializing in accounting, with a large international company. His undergraduate degree was in business. He had been moving, renovating and reselling such houses since 1975 and, based on this experience, was well familiar with the potential worth of the various homes he purchased.
Further, as stated by the court of appeals in Rospert v. Old Fort Mills, Inc. (1947), 81 Ohio App. 241, 245 [37 O.O. 72], opinion testimony by an owner on the value of his property “is subject to various tests as to the credibility to be attached to it. One of the tests properly available to the defense is a cross-examination of the witness * * *.” Significantly, counsel for Nationwide did not challenge appellant’s valuation of the house on cross-examination.
Appellant’s opinion should not be summarily discounted solely because it was his own. Nor should it be discounted because his opinion was the only evidence of damages in this regard. Bishop, supra. His testimony as to this item of his damages was not mere speculation. It was based on his practical experience in a unique field and on his training in business and accounting. It was unrebutted. It established with reasonable certainty the fact of actual damages and an amount of actual damages with respect to this house sufficient to support the jury’s award of punitive damages.
I also take issue with the majority’s contention that the award of punitive damages was improper because the jury failed to award actual damages flowing from the tort of bad faith. The majority claims that “[t]o hold that the jury intended to include an award of actual damages in the punitive damages amount would be pure speculation * * *.” I disagree.
The fact of the matter is that this is exactly what the jury was instructed to do. Twice during its charge, the trial court stated as follows:
“If you award punitive damages you must also, you may include therein an award for actual damages and a reasonable amount for attorney fees of counsel.”
“If you award punitive damages, you may consider and include therein an amount for consequential damages and attorneys fees.” (Emphasis added.)
The majority further contends that appellant should have established the amount of actual damages which was included in the punitive damages *90award by requesting jury interrogatories. Yet, Nationwide also had good reason to test the legal sufficiency of the punitive damages award against it by way of jury interrogatories. Nationwide itself failed to point out to the trial court one of the errors it claimed on appeal from the verdict, that is, that no separate award of actual damages for bad faith had been made.
The majority has made a perfunctory review of this case and has substituted its judgment as to the sufficiency of proof of actual bad faith damages presented by appellant. What this court should have done was to examine carefully appellant’s testimony. Actual damages flowing from Nationwide’s bad faith were demonstrated with reasonable certainty. Pursuant to the trial court’s instructions, those actual damages were included within the punitive damages award. The jury’s award of punitive damages therefore should have been sustained.
For the foregoing reasons I respectfully dissent.